Citation Nr: 1443583	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected duodenal ulcer, prolapsed gastric mucosa.  


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In May 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

A review of the Virtual VA and VBMS paperless claims processing system does not contain any additional documents pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA medical addendum opinions because the April 2011 VA medical opinion is inadequate, as the VA examiner provided an opinion based on inaccurate factual information.  

The May 2011 and July 2012 VA medical opinions are inadequate because the VA examiner failed to provide an explanation of the basis for the opinion, such that appellate review may be conducted.  

Although the RO refers to such statements of explanation in regards to the May 2011 and July 2012 opinions in the July 2012 statement of the case (SOC), there is no evidence of such in the physical or electronic claims files.  Furthermore, the Veteran's agent notes that the explanation section is blank on the July 2012 medical opinion addendum report.  See the August 2014 attorney statement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims folder to the VA audiologist who conducted the April 2011 examination to render an addendum opinion.  If the April 2011 examiner is available she may conduct a records review and respond to the questions below.  If the April 2011 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA audiological examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination: 

a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his bilateral hearing loss and tinnitus, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.  

c.  While it was concluded by a VA examiner that the Veteran's bilateral hearing loss and tinnitus are not caused by or a result of military noise exposure, the Board calls the examiner's attention to the following: 

* Service treatment records reflect no complaints of bilateral hearing loss or tinnitus during service.  Upon entry into service, clinical evaluation of the Veteran's ears was normal, and whispered voice test results were 15/15, which is indicative of normal hearing.  See the May 1953 report of medical examination.  At discharge from service, clinical evaluation of the Veteran's ears was normal, and both whispered and spoken voice test results were 15/15, which is indicative of normal hearing.  See the January 1956 report of medical examination.  

* After discharge from service, the Veteran attended a VA examination in June 1972.  The examiner noted that the right ear canal and tympanic membrane was unremarkable in appearance.  The left ear canal was described as being occluded with dark wax.  The examiner concluded that there was no sign of hearing loss.  

* In August 1972, the Veteran returned for a second VA examination.  He complained of extreme dizziness to the extent of actually falling down.  He also reported having difficulty hearing on the left side for the past three to four years.  Upon examination of the ears, the examiner noted wax in both ears, but no evidence of hearing loss.  

* The Veteran complained of headaches with ringing in the ears at the March 1973 VA examination.  Physical examination of the ear canals and tympanic membranes were normal in appearance.  The examiner concluded that there was no evidence of hearing loss.  

* In September 1973, the Veteran underwent VA audiological testing.  According to the audiometric examination report, the Veteran attempted to falsify auditory thresholds.  After repeated measures and confronting the Veteran, the examiner diagnosed him with mild sensorineural hearing loss in the left ear and normal hearing in the right ear.  

* The Veteran's complaints of dizziness continued at the October 1973 and June 1974 VA examinations.  Specifically at the October 1973 examination, the Veteran complained of ringing in the ears for the past two years with dizziness.  He was diagnosed with Meniere's disease.  

* An April 1976 private treatment record indicated that the Veteran had a 40% decrease in his left ear hearing.  A private physician stated that the Veteran again complained of high pitched ringing in the left ear, but was told by medical professionals that it was attributable to Meniere's disease.

* In November 2010, private treatment records note the Veteran's complaints of hearing loss and chronic ringing in both ears.  It was also reported that the Veteran was in the military and was exposed to a great deal of noise pollution without the use of hearing protection during that time.  

* In April 2011, the Veteran was afforded a VA audiological examination.  He reported acoustic trauma during his military service from 50 caliber machine guns and 90 mm anti-aircraft.  After service, he informed the examiner that he worked at a service station and was a police officer and chief of a police with yearly qualification.  After a review of the claims file and audiological testing, the VA examiner diagnosed the Veteran with mild to moderately-severe hearing loss above 500 Hertz in the right ear, mild to severe hearing loss above 500 Hertz in the left ear, and tinnitus.  The examiner concluded that hearing loss and tinnitus are less likely as not caused by or a result of military acoustic trauma.  The examiner explained that service treatment records indicate complaints of, symptoms of, and diagnosis of probable Meniere's disease "as early as 7/3/73."  The examiner further added that "[s]ubjective reports of tinnitus also beg[a]n during this time frame . . . . Veteran on active duty from 1954-1956."  The examiner referenced audiometric results from September 1973, which showed normal hearing in the right ear and mild sensorineural hearing loss in the left ear, and opined that the left ear hearing loss is most likely related to Meniere's disease.  

* At the May 2014 Board hearing, the Veteran testified that his current bilateral hearing loss and tinnitus are attributable to his military service.  He explained that he trained with large caliber rifles during his active military service, and the range safety standards related to hearing protection were not strictly enforced.  He further added that on many occasions, he conducted rifle training without hearing protection.  After discharge from service, the Veteran stated that he was a police officer for 48 years and wore hearing protection.  He asserts that his in-service acoustic trauma caused his current bilateral hearing loss and tinnitus.  

d.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) Given the Veteran's account and the current lack of contemporaneous medical documentation of bilateral hearing loss and tinnitus from the time of discharge from active service through the present, is there a clinical or medical basis to support the Veteran's assertions.  Please provide a fully reasoned explanation. 

(ii) Was the Veteran's bilateral hearing loss and/or tinnitus caused by or are they a result of the Veteran's active service, and to also include whether the bilateral hearing loss manifested within one year after discharge from service?  

In rendering the above opinion(s), the examiner is advised that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  Furthermore, the Training Letter 10-02 states that the onset of tinnitus may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered.  

e.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

2.  Associate with the claims file the complete July 2012 VA medical addendum opinion.  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination to determine whether the Veteran's service-connected duodenal ulcer, prolapsed gastric mucosa caused his GERD.  

3.  Return the claims folder to the VA physician who conducted the May 2011 examination to render an addendum opinion.  If the May 2011 examiner is available she may conduct a records review and respond to the questions below.  If the May 2011 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA gastrointestinal examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination: 

a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b.  The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  

c.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran claims that his GERD is caused by his service-connected duodenal ulcer.  

* Service treatment records reflect complaints of stomach problems.  An August 1955 upper gastrointestinal study showed moderate irritability of the duodenal cap and a small shallow ulceration of the base.  No other abnormalities were noted.  In September 1955, the Veteran was diagnosed with an ulcer in the duodenum without obstruction, with questionable slight melena.  In April 1956, x-ray testing confirmed the presence of a duodenal ulcer.  There are no complaints, treatment, or diagnosis of GERD.  

* In a June 1956 rating decision, the RO granted service connection for prolapsed gastric mucosa, previously diagnosed in service as ulcer duodenum.  

* In April 1996, an esophagogastroduodenoscopy (EGD) was performed with a preoperative diagnosis of GERD.  Postoperatively, the Veteran was diagnosed with esophageal erosions and gastritis.  

* In November 2010, a private physician stated that the Veteran has chronic GERD with a history of duodenal ulcers.  She further added that his symptoms and pain have worsened over the last several months.  

* In May 2011, the Veteran was afforded a VA examination to determine the etiology of his GERD.  After physical examination testing and review of the claims file, the VA examiner diagnosed the Veteran with GERD and concluded that it is less likely as not that his GERD is caused by or a result of his service-connected duodenal ulcer.  The examiner explained that the Veteran was diagnosed with a sliding hiatal hernia, and this would be the likely cause rather than the duodenal ulcer.  In a July 2012 VA addendum opinion, an examiner again concluded that the Veteran's GERD is less likely as not cause by or a result of the Veteran's service-connected duodenal ulcer disability.  

* In July 2011, a private physician concluded that the Veteran's chronic ulcer disease and gastritis are more likely than not contributing factors his GERD.  

* In July 2014, a private physician opined that the Veteran's chronic ulcer disease and gastritis are more likely than not contributing factors to his chronic GERD.  She further added that the Veteran reported having gastritis and chronic ulcer disease since being in the military.  

(i) All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified gastrointestinal disability.  In regard to EACH identified disorder, namely GERD, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's GERD was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected duodenal ulcer, prolapsed gastric mucosa.  

d.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his agent must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



